95 Ill. App. 2d 447 (1968)
237 N.E.2d 753
John Hann, Plaintiff-Appellant,
v.
Edna Milla, Defendant-Appellee.
Gen. No. 51,791.
Illinois Appellate Court  First District, Second Division.
May 14, 1968.
Sprague and Carlson, of Chicago (Martin T. Langan, of counsel), for appellant.
L. Bow Pritchett, Jr., Pretzel, Stouffer, Nolan & Rooney, of Chicago (Joseph B. Lederleitner, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE McNAMARA.
Judgment affirmed.
Not to be published in full.